﻿I am truly honoured, Sir, to add Saint Lucia's voice to those of previous speakers who have congratulated you on your election to the presidency of the Assembly. The wealth of experience and great fund of diplomatic skills with which you adorn the presidency could never be better expended than now, as you summon them to guide the important work of this forty sixth session.
Saint Lucia welcomes the international changes, and indeed the new spirit of entente that has allowed the Republic of Korea and the Democratic People's Republic of Korea to move from the observation periphery to the centre of full membership in the Hall of this Assembly. My delegation was proud to be a sponsor of their membership application, and looks forward to working closely with them in the coming years, confident that this new step will not be a barrier to the desire for reunification,
A special welcome must be extended to Estonia, Latvia and Lithuania, which, against seemingly impossible odds, kept the dream of Baltic sovereignty alive. They have taught us all a new lesson in perseverance.
And as for my fellow island developing countries of Micronesia and the Marshall Islands, whose membership in the Organisation furthers the lofty goals of General Assembly resolution 1514 (XV) of 1960. I greet them with fraternal love and look forward to working with them on matters of mutual concern.
The end of the last decade marked the twilight of the cold war. Tour and one-half decades of super-Power rivalry and East-West, tension were officially brought to an end as the Berlin Wall - the epitome of the iron curtain -crumbled, in the face of the long-simmering desire for German unity.
All over Europe, there were explosions of democracy: totalitarian regimes falling before floodtides of democratic movements, driven as much by economic need as by a collective desire to exorcise the legacies of Marx, Engels and Lenin; driven not only by the fact that man cannot live without bread, but also by the fact that he cannot live by bread alone. And, by and large, it was a democratic revolution, ignited by the hopes of the Soviet President, Mikhail Gorbachev. It was those very hopes that aborted the coup carried out against him and brought, about this purifying thunderstorm of reform of which he speaks. Indeed, there is a good in every evil, would men observingly distil it out.
There is urgent need, within the broad powers granted to the Security Council in Chapter VII of the Charter, for an early-warning mechanism to identify and react to emerging global issues before they reach the point of crisis. The situation in Haiti is a case in point.
In elections held in Haiti last December, transparently free and fair, witnessed by an international team, elections in which the Caribbean Community (CARICOM) played an important role, Jean-Bertrand Aristide received 1,107,125 votes out of the 1,640,729 votes cast. Eleven parties contested the elections. Two of them received 1.7 per cent of the votes. Aristide alone received 67.5 per cent. All the other 10 parties pledged to support the President in the task of building a democratic Haiti.
I had the honour to head the team of Ministers of Foreign Affairs of CARICOM who went to Haiti in 1989, and was present at the inauguration of the President in February this year. Moreover, I saw with my own eyes the tens of thousands who hailed Aristide as their democratic liberator.
My delegation believes that the military in Haiti has shown itself to be too coup-prone in the past to be trusted to help a President maintain law and order. And we believe, too, that unless the military is replaced there will be no end to the tragic game of musical chairs being played with the lives of 6 million Haitians. If then a constitutionally elected President of the people, still overwhelmingly supported by them, as is President Aristide, were to ask the United Nations to restore Haiti to democratic rule in accordance with the will of the people of Haiti, my delegation would hasten to give an affirmative response to this request. Meanwhile, all necessary and appropriate means must, be employed to bring about a speedy return to constitutional government in Haiti .
The new world political order comes at a time of major economic crises in the world. Political gains cannot be sustained without concomitant economic output. The rate of growth of global economic output has declined for the past few years. From 4.3 per cent in 1988, it declined to 2.9 per cent in 1989 and to only 1 per cent in 1990; and it is expected to achieve zero growth this year. Nearly one-quarter of the world's pop;1ition now lives in countries with decelerating per capita output, and more people in the developing world are suffering from poverty and hunger today than was the case 10 years ago. The population of the developing countries has more than doubled in the past 35 years, increasing from 1.7 billion in 1950 to over 4 billion today. And it will grow to nearly 5 billion by the end of this century. Within the next 9 years, Africa alone will have an additional 200 million people, while Latin America and the Caribbean will have 100 million more.
This nightmarish population crisis, coupled with developmental stagnation, has created conditions wherein 2 billion people in the developing world have no access to safe water. And an equal number faces chronic hunger and malnutrition. Per capita food output is declining in about one third of the developing countries, and, if current patterns of deforestation, overgrazing and non-stop cultivation of overused lands continue, some 1.2 billion people in the developing world will be affected by desertification by the turn of the century.
The environment is not ours to destroy but to preserve for posterity, whose trustees we all are. The effects of deforestation on the environment are said to be second only to nuclear destruction. The ability of nation States to achieve sustainable development is central to the solution of this crisis. The 1992 United Nations Conference on Environment and Development is therefore most welcome, and it is expected that the special circumstances of small island States, including Saint Lucia, will not be overlooked.
Much of Africa is stalled in a critical economic situation from which there seems little prospect of recovery, and Latin America is trapped in a downward cycle of debt, declining productivity and socio-economic privation. The same is true of some of the most populous Asian countries, and Eastern Europe is in economic turmoil. This dismal economic picture exists at a time when the world is facing the highest tide of rising expectations. Despite this, the new world political order presents an unprecedented opportunity for the further strengthening of the United Nations to deal with contemporary problems and to prepare it for future ones.
We cannot but praise the rejuvenated functioning of the Organization in facilitating solutions to the myriad political problems that we ourselves continually create. The ongoing initiatives in Afghanistan, Cambodia, Western Sahara and Cyprus must be encouraged. And the new areas of election supervision must be continued.
When Iraq invaded the peaceful and comparatively small nation of Kuwait, this wise and caring family of nations for seven months counselled Iraq to return to its own home lest the wrath of the family be visited upon it. Though the wages of its bellicosity, cupidity and intransigence have already been justly handed out to Iraq, still that country seems intent on obstructing the will of the United Nations.
If Iraq dared to challenge virtually the whole of mankind without nuclear weapons, it makes one shudder to think how it might otherwise have acted with them. That is why the present investigation into Iraq's nuclear capabilities must be carried out thoroughly for the peace and security of the world. Now that the war is over, it is but right that we pay a tribute to those who have contributed so much to this important cause. He must also salute those who exercised tremendous restraint in the face of provocation. This restraint prevented a widening of the conflagration which might have engulfed the entire region.
It is a fact that South Africa under President De Klerk has undergone some praiseworthy reforms. But there is still no clear evidence of profound and irreversible change. The equal right of all South Africans to vote for a Government of their choice, enshrined in a non-racial democratic constitution, is a major constitutional fundamental around which all other reforms would revolve. We therefore reiterate that the removal of economic sanctions would be premature and would not hasten, but retard, the process which has begun.
For more than two decades now, we have been fighting a battle against drugs. Are we winning the battle or are we losing the battle? If we are losing it in the streets of New York and Chicago, in London and in Birmingham, in Paris and in Lyon - if we are losing it there, where can we win? And if we are losing it in the lands of plenty, we are condemned to lose it in the debt-overburdened countries of Latin America and the Caribbean and the poverty stricken countries of the Sahel and elsewhere.
But why are we losing it? Maybe the answer lies not only in the severe punishment of drug traffickers and the confiscation of the proceeds of their crime, but in the strengthening of the family unit and in developing a true sense of values. Maybe we could begin by distributing some of our yearly expenditure on arms of some $900 billion among the poor so they could give more and more of themselves to their children. For the battle must first be fought at home. And it must be fought early. And if this generation is already too far gone, let us begin today to save the children of tomorrow.
Since January this year a constituent assembly of the Windward Islands of Dominica, Grenada, Saint Vincent and the Grenadines, and Saint Lucia has been discussing the question of a political union of these four islands. A referendum on this issue is to await final discussions, in January next, of the economic implications of such a union. My delegation is convinced that a federation of these small islands will guarantee their stability, thereby increasing their investment opportunities and enhancing their economic viability, their negotiating capacity and their administrative efficiency. We must unite to survive. In this regard, I am certain that we can depend on the good will of the international community.
On 31 December 1992 the European Economic Community, in its wisdom, will become one giant common market of some 350 million people. For us in the Windward Islands, who depend very largely for our daily bread on the export of bananas to the United Kingdom, this could have disastrous consequences were we to lose the preferential treatment that the United Kingdom has guaranteed us for the past 40 years. The European Commission has assured us, however, that the new marketing arrangements will not, in the circumstances, deprive us of that facility, which we have enjoyed for so long. On the dependability of this assurance rests the economic survival of these islands, and I trust that we shall not have to wrap our hands around the knees of the European Community to plead our case. The Community, among others, has shown much beneficence towards the African, Caribbean and Pacific countries, of which we are one. We can always count on its good will, understanding and cooperation.
The United Nations, having had a meteoric rise during the recent past, stands at a crossroads, from which the path ahead can lead to genuine world political, economic and social development. But if that is to happen, the major Powers must take the degree of their cooperation far beyond the political pinnacle, deep into the world's socio-economic substrata, which is ultimately where universal peace and security will be formulated. Let no nation divert us from this path by waking the sleeping hand of war.
